

115 HR 5356 IH: National Security Commission Artificial Intelligence Act of 2018
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5356IN THE HOUSE OF REPRESENTATIVESMarch 20, 2018Ms. Stefanik introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Education and the Workforce, Foreign Affairs, Science, Space, and Technology, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the National Security Commission on Artificial Intelligence.
	
 1.Short titleThis Act may be cited as the National Security Commission Artificial Intelligence Act of 2018. 2.National Security Commission on Artificial Intelligence (a)EstablishmentThere is established in the executive branch an independent commission to be known as the National Security Commission on Artificial Intelligence (in this subtitle referred to as the Commission). The Commission shall be considered an independent establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title.
			(b)Responsibilities
 (1)In generalThe Commission shall carry out a review of the advances in artificial intelligence, related machine learning developments, and associated technologies. In carrying out such review, the Commission shall consider the methods and means necessary to advance the development of artificial intelligence, machine learning, and associated technologies by the United States to comprehensively address the national security needs of the Nation, including economic risk, and any other needs of the Department of Defense or the common defense of the Nation.
 (2)Scope of the reviewIn conducting the review under paragraph (1)(A), the Commission shall consider— (A)the competitiveness of the United States in artificial intelligence, machine learning, and other associated technologies, including matters related to national security, economic security, public-private partnerships, and investments;
 (B)means and methods for the United States to maintain a technological advantage in artificial intelligence, machine learning, and other associated technologies, including quantum computing and high performance computing;
 (C)developments and trends in international cooperation and competitiveness, including foreign investments in artificial intelligence, machine learning, and computer science fields;
 (D)means by which to foster greater emphasis and investments in basic and advanced research to stimulate private, public, academic and combined initiatives in artificial intelligence, machine learning, and other associated technologies, including quantum computing and high performance computing;
 (E)workforce and education incentives to attract and recruit leading talent in artificial intelligence and machine learning, including science, technology, engineering, and math programs;
 (F)risks associated with United States and foreign country advances in military employment of artificial intelligence and machine learning, including under the international law of armed conflict, international humanitarian law, and escalation dynamics;
 (G)associated ethical considerations related to artificial intelligence and machine learning as it will be used for future applications;
 (H)means to establish data standards and provide incentives for the sharing of open training data within related data-driven industries;
 (I)development of privacy- and security-protecting measures for data in artificial intelligence, machine learning, and associated technologies; and
 (J)any other matters the Commission deems relevant to the common defense of the Nation. (c)Membership (1)Number and appointmentThe Commission shall be composed of 11 members appointed as follows:
 (A)The Secretary of Defense shall appoint 3 members. (B)The Chairman of the Committee on Armed Services of the Senate shall appoint 2 members.
 (C)The ranking minority member of the Committee on Armed Services of the Senate shall appoint 2 members.
 (D)The Chairman of the Committee on Armed Services of the House of Representatives shall appoint 2 members.
 (E)The ranking minority member of the Committee on Armed Services of the House of Representatives shall appoint 2 members.
 (2)Deadline for appointmentMembers shall be appointed to the Commission under paragraph (1) not later than 90 days after the date of the enactment of this Act.
 (3)Effect of lack of appointment by appointment dateIf one or more appointments under paragraph (1) is not made by the date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made.
 (d)Chair and Vice ChairThe Commission shall elect a Chair and Vice Chair from among its members. (e)TermsMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers and shall be filled in the same manner as the original appointment was made.
 (f)Status as Federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees.
 (g)FundingOf the amounts authorized to be appropriated for fiscal year 2019 for the Department of Defense, not more than $10,000,000 shall be made available to the Commission to carry out its duties under this section. Funds made available to the Commission under the preceding sentence shall remain available until expended.
			(h)Reports
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress an initial report on the findings of the Commission and such recommendations that the Commission may have for action by the executive branch and the Congress related to artificial intelligence and machine learning and associated technologies, including recommendations to more effectively organize the Federal Government.
 (2)Comprehensive reportNot later than one year after the date of this enactment of this Act, and annually thereafter until the date specified in subsection (j), the Commission shall submit to the President and to Congress a comprehensive report on the review required under subsection (b).
 (i)Definition of artificial intelligenceIn this section, the term artificial intelligence includes each of the following: (1)Any artificial system that performs tasks under varying and unpredictable circumstances without significant human oversight, or that can learn from experience and improve performance when exposed to data sets.
 (2)An artificial system developed in computer software, physical hardware, or other context that solves tasks requiring human-like perception, cognition, planning, learning, communication, or physical action.
 (3)An artificial system designed to think or act like a human, including cognitive architectures and neural networks.
 (4)A set of techniques, including machine learning, that is designed to approximate a cognitive task. (5)An artificial system designed to act rationally, including an intelligent software agent or embodied robot that achieves goals using perception, planning, reasoning, learning, communicating, decisionmaking, and acting.
 (j)TerminationThe Commission shall terminate on October 1, 2020. 